DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10, 11, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/22.

Claim Objections
Claims 5 is objected to because of the following informalities:  Claim 5 recites “guide track” without a preceding article in line 3 and again in line 4. Each of these recitations should instead recite “the guide track”, since the guide track is previously introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (U.S. Patent No. 4,345,448).
Regarding claim 1, Solomon discloses a locking wedge (22, 25, 30) for use with a corrugated roll-up door (11), the roll-up door engaged with a guide track (13) for movement along the guide track between a lowered-closed position and a raised-opened position (column 1, lines 29-36) [FIG. 1], the locking wedge comprising:
a frame (body of the bracket 22);
a head (25) coupled to the frame; and
a lock (30) coupled to the frame,
wherein, in a mounted position of the locking wedge, the head engages with the guide track and the frame engages with the roll-up door to block movement of the roll-up door relative to the guide track (column 3, lines 27-48; the head engages the guide tracks through apertures 20 and 21 and the arcuate barrier 27 engages the slat of the door 11), and the lock engages with the guide track to block removal of the locking wedge from the guide track at the selection of a user (lock 30 engages the ear 18 which is integrally formed as part of the guide track 13, as shown in Figures 2 and 3).
Regarding claim 2, Solomon discloses that, in the mounted position, the head extends through a slot (20, 21) in the guide track to block movement of the locking wedge along the guide track [FIGS. 2, 3].
Regarding claim 3, Solomon discloses that, in the mounted position, the frame engages with corrugations of the roll-up door to block movement of the roll-up door relative to the guide track (column 2, lines 42-47) [FIG. 3].
Regarding claim 4, Solomon discloses that the frame defines a contour to allow the locking wedge to be mounted between the guide track and the roll-up door and between adjacent corrugations of the roll-up door [FIGS. 2, 3].
Regarding claim 5, Solomon discloses that the contour includes an outside surface, an inside surface, and beveled surfaces [FIG. 2] (see annotated drawing below), wherein, in the mounted position, the outside surface extends along and engages with guide track, the inside surface is spaced apart from outside surface such that the locking wedge substantially fills a gap between guide track and the roll-up door, and the inside surface and beveled surfaces engage with the roll-up door (column 3, lines 27-48) [FIGS. 2, 3].

    PNG
    media_image1.png
    364
    621
    media_image1.png
    Greyscale

Regarding claim 6, Solomon discloses that the beveled surfaces are positioned at an acute angle with respect to one another such that the beveled surfaces extend away from one another from the inside surface to the outside surface (at least the tangent lines formed by the arcs of the beveled surfaces are formed at an acute angle with respect to one another as defined in the context of the application, as shown in Figure 2).
Regarding claim 7, Solomon discloses that the lock includes a lock cylinder (cylinder portion of the lock bolt in which the key 36 is inserted) coupled to the frame and a cam (cam portion shown in phantom lines in Figure 3 at the distal portion of the lock bolt 34) coupled to the lock cylinder, wherein the cam is movable between an unlocked position aligned with the frame and a locked position extending outward from the frame [FIG. 3] (the locked position is shown in phantom lines and the unlocked position is shown in solid lines), and wherein the lock cylinder controls movement of the cam (column 3, line 49-column 4, line 11).
Regarding claim 8, Solomon discloses that the locking cam, in the unlocked position, allows mounting and dismounting of the locking wedge relative to the guide track, and wherein the cam engages with the guide track (as shown in Figure 3, the cam engages with the ear 18 of the guide track), in the locked position, to block removal of the locking wedge from the guide track (column 3, line 49-column 4, line 11).
Regarding claim 9, Solomon discloses that an authorized key (36) allows a user to operate the lock cylinder and rotate the cam (column 3, lines 55-60).
Regarding claim 12, Solomon discloses a locking wedge (22, 25, 30) comprising:
a frame (body of the bracket 22), the frame defining a contour (arced surface defined by the arcuate barrier 27) including an outside surface, an inside surface spaced apart from the outside surface, and beveled surfaces extending between the outside and inside surfaces [FIG. 2] (see annotated drawing above), the beveled surfaces positioned at an acute angle with respect to one another such that the beveled surfaces extend away from one another from the inside surface to the outside surface (at least the tangent lines formed by the arcs of the beveled surfaces are formed at an acute angle with respect to one another as defined in the context of the application, as shown in Figure 2);
a head (25) coupled to the frame; and
a lock (30) coupled to the frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon (U.S. Patent No. 4,345,448) in view of Denton (U.S. Patent No. 6,477,872).
Regarding claim 13, Solomon discloses that the frame includes a base (portion of the frame defining arcuate barrier 27) and a grip (portion of the frame defining side 27a) coupled to the base [FIG. 2], but does not disclose spaced apart bridges defining a window through the frame.
Nonetheless, Denton discloses a locking wedge comprising a frame (23) including a base (portion of the frame 23 on the left of the opening 24 as shown in Figure 4) and a grip (portion of the frame 23 on the right of the opening 24 as shown in Figure 4) coupled to the base by spaced apart bridges (portions of the frame above and below the opening 24 as shown in Figure 4), wherein the base is spaced apart from the grip, and wherein the base, grip, and bridges together define a window (24) through the frame [FIG. 4] (see annotated drawing below).

    PNG
    media_image2.png
    551
    835
    media_image2.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame of Solomon to include bridges spacing the base from the grip and defining a window, as taught by Denton, in order to provide additional contact surface between the frame and the door, so as to improve the resistance against movement and the strength of the base portion blocking access to the guide track.
Regarding claim 14, Solomon discloses that the lock includes a lock cylinder (cylinder portion of the lock bolt in which the key 36 is inserted) coupled to the grip [FIGS. 2, 3] and a cam (cam portion shown in phantom lines in Figure 3 at the distal portion of the lock bolt 34) coupled to the lock cylinder, wherein the cam is movable within the window between an unlocked position aligned with the frame and a locked position extending outward from the frame, [FIG. 3] (the locked position is shown in phantom lines and the unlocked position is shown in solid lines), and wherein the lock cylinder controls movement of the cam (column 3, line 49-column 4, line 11).
Regarding claim 15, Solomon discloses that the head is coupled to and extends from the base (the head is coupled to the base via the grip, and extends from the base as shown in Figure 2; it is noted that the limitation “coupled to” does not require a direct connection or contact between the head and the base).
Regarding claim 16, Solomon discloses that the grip includes a wall (wall formed by bracket portion 27a), a receiver (23) formed through the wall, and extensions extending outward from the wall away from the base (portions of the bracket portion 27a above and below the receiver 23), but does not disclose that the lock cylinder is inserted into the receiver.
Nonetheless, Denton discloses a grip including a wall (18) and a receiver (50) formed through the wall, wherein a lock cylinder (48) is inserted into the receiver [FIGS. 4, 5a].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the grip and lock cylinder of Solomon to have the lock cylinder extend through a receiver in the grip, as taught by Denton, in order to position the lock cylinder behind the outer surface of the guide track, so as to reduce access for tampering or forced entry.
Regarding claim 17, Solomon discloses that each extension is formed to define a pad for engagement by a user [FIG. 2] (it is noted that the extensions of Solomon define surfaces that can be grasped by a user, which reads on the term “pad” given a broadest reasonable interpretation).
Regarding claim 18, Solomon discloses that an authorized key (36) allows a user to operate the lock cylinder and rotate the cam (column 3, lines 55-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634